                                                  Entered on Docket
                                                  June 06, 2019
                                                  EDWARD J. EMMONS, CLERK
                                                  U.S. BANKRUPTCY COURT
                                                  NORTHERN DISTRICT OF CALIFORNIA

        DIEMER & WEI, LLP
   1
        Kathryn S. Diemer (#133977)         Signed and Filed: June 5, 2019
   2    100 West San Fernando Street, Suite 555
        San Jose, CA 95113
   3    Telephone: 408-971-6270
        Facsimile: 408-971-6271             ________________________________________
   4    Email: kdiemer@diemerwei.com        DENNIS MONTALI
                                               U.S. Bankruptcy Judge
   5
        WILLKIE FARR & GALLAGHER LLP
   6    Matthew A. Feldman (pro hac vice)
        Joseph G. Minias (pro hac vice)
   7    Benjamin P. McCallen (pro hac vice)
        Daniel I. Forman (pro hac vice)
   8    787 Seventh Avenue
   9    New York, NY 10019-6099
        Telephone: (212) 728-8000
  10    Facsimile: (212) 728-8111
        Email: mfeldman@willkie.com
  11           jminias@willkie.com
               dforman@willkie.com
  12

  13    Counsel for Ad Hoc Group of Subrogation Claim Holders

  14                             UNITED STATES BANKRUPTCY COURT

  15                             NORTHERN DISTRICT OF CALIFORNIA

  16                                     SAN FRANCISCO DIVISION

  17   In re:                                              Bankruptcy Case No. 19-30088 (DM)
                                                           Chapter 11
  18   PG&E CORPORATION,                                   (Lead Case) (Jointly Administered)

  19             - and -                                   ORDER GRANTING STIPULATION
                                                           BETWEEN BARBARA ZELMER AND
  20   PACIFIC GAS AND ELECTRIC                            ROBERT ZELMER AND AD HOC GROUP
       COMPANY,                                            OF SUBROGATION CLAIM HOLDERS
  21                                                       EXTENDING TIME TO RESPOND TO
                                    Debtors.
                                                           BARBRA ZELMER AND ROBERT
  22                                                       ZELMER’S MOTION FOR RELIEF FROM
        Affects PG&E Corporation
        Affects Pacific Gas and Electric Company          THE AUTOMATIC STAY
  23
        Affects both Debtors
  24                                                       Re: Dkt. No. 2183
       * All papers shall be filed in the lead case,
  25   No. 19-30088 (DM)                                   [No Hearing Requested]

  26
  27

  28


Case: 19-30088      Doc# 2427      Filed: 06/05/19      Entered: 06/06/19 11:59:19      Page 1 of
                                                2
   1          The Court having considered the Stipulation Between Barbara Zelmer and Robert Zelmer

   2   and Ad Hoc Group of Subrogation Claim Holders Extending Time to Respond to Barbara

   3   Zelmer and Robert Zelmer’s Motion for Relief from the Automatic Stay (“Stipulation”), entered

   4   into by Barbara Zelmer and Robert Zelmber (collectively, the “Zelmers”), on the one hand, and

   5   the Ad Hoc Group of Subrogation Claim Holders (the “Ad Hoc Subrogation Group”), on the

   6   other hand, filed on June 4, 2019; and, pursuant to such stipulation and agreement of the Parties,

   7   and good cause appearing,

   8          IT IS HEREBY ORDERED:

   9          1.      The time for the Ad Hoc Subrogation Group to file and serve any response or

  10   opposition to the Lift Stay Motion (as defined in the Stipulation) is extended through 4:00 p.m.

  11   (Pacific Time) on June 20, 2019.

  12

  13

  14                                        **END OF ORDER**

  15

  16

  17

  18
  19

  20

  21

  22

  23

  24

  25

  26
  27

  28

Case: 19-30088     Doc# 2427       Filed: 06/05/19    Entered: 06/06/19 11:59:19        Page 2 of
                                                2     -2-
